DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for coping with a state of the user in claim 1, and means for coping with a state of the user in claim 20.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
means for coping with a state of the user of Claim 1.
means for coping with a state of the user of Claim 20.
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. MPEP 2181, section (1) (C), discloses: "To determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function. Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009) (precedential). "The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure." Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015)."
With regard to the claimed " means for coping ", the applicant recites " means for coping with the state of the user will be referred to as "coping means" " [Para. 54; applicant's spec.]; however, it is unclear where a denoted structure exists.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 2-19 depend upon claims 1, thus inherit its deficiencies and therefore are rejected as well.

The claims 5-12 are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding claims 5-8, the limitation recites “the conversation contents are conversation contents”.
Regarding claims 9-12, the limitation recites “the work contents are work contents”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nakata (US20180004742A1 -hereinafter Nakata).
	Regarding Claim 1, Nakata teaches an information processing apparatus (see [0011]; Nakata: “an information processing device 100”) comprising: 
a processor configured to (see [0268]: Nakata): 
receive biological information of a user (see [0053]; Nakata: “various sensing devices can also function as the input device 110.” See [0054]; Nakata: “the sensing devices may further include a sensor for detecting biological information on the user, such as a pulse, perspiration, a brain wave, a sense of touch, a sense of smell, and a sense of taste.”), and 
output, to a device which implements means for coping with a state of the user recognized from the biological information, an operation instruction for implementing the means (see [0066]; Nakata: “The content execution unit 160 presents a user interface (UI), audio, an image, or the like generated as a result of the content starting unit 150 starting the content to the user via the output device 170.” See [0166]; Nakata: “By outputting the user interfaces shown in FIGS. 13 to 15, the information processing device 100 can cause the user to set a condition of determining whether to select a plurality of pieces of content to the content selection unit 130 in advance.”).

Regarding Claim 2, Nakata teaches all the limitations of claim 1 above, Nakata further teaches wherein the processor further receives information from the device (see [0051]; Nakata: “the information processing device 100 is configured to include an input device 110”. See [0053]; Nakata: “various sensing devices can also function as the input device 110”) and identifies the device (see [0053]; Nakata: “The sensing devices can include, for example, sensors for acquiring a current position, such as a global positioning system (GPS), a global navigation satellite system (GLONASS), a BeiDou navigation satellite system (BDS), and iBeacon, a camera, a camera with depth information, a motion sensor, and a microphone.” See [0054]; Nakata: “Those sensing devices detect acceleration and an angular velocity of the device, a direction, an illuminance, a temperature, an atmospheric pressure, and the like. In a case where, for example, a device including the sensing devices is carried or worn by the user, the various sensing devices can detect various kinds of information as information on the user, for example, as information indicating movement and a direction of the user. In addition, the sensing devices may further include a sensor for detecting biological information on the user, such as a pulse, perspiration, a brain wave, a sense of touch, a sense of smell, and a sense of taste.” See [0116]; Nakata: “it is desirable that the information processing devices 100 can determine which content is to be started in which device”).

Regarding Claim 3, Nakata teaches all the limitations of claim 1 above, Nakata further teaches wherein the device acts on the user or surroundings of the user. (see [0054]; Nakata: “a device including the sensing devices is carried or worn by the user.”)

Regarding Claim 4, Nakata teaches all the limitations of claim 2 above, Nakata further teaches wherein the device acts on the user or surroundings of the user (see [0054]; Nakata: “a device including the sensing devices is carried or worn by the user.”).

Regarding Claim 5, Nakata teaches all the limitations of claim 1 above, Nakata further teaches wherein the processor outputs the operation instruction to a device according to conversation contents of the user (see [0263]; Nakata: “the information processing device 100 analyzes the content of conversation of the user and automatically starts a travel guide application. The user can have a fun conversation with the girlfriend while seeing travel information in Guam in the travel guide application.”), the conversation contents are conversation contents when the biological information is measured (see [0050]; Nakata: “a smartphone (high-performance mobile phone), a wearable device (indicating a computer device for the purpose of being worn on a body of a user), or the like and is a device capable of acquiring a status of the user of the information processing device 100, searching content matching the status of the user, and executing the content.”).

Regarding Claim 6, Nakata teaches all the limitations of claim 2 above, Nakata further teaches wherein the processor outputs the operation instruction to a device according to conversation contents of the user (see [0263]; Nakata: “the information processing device 100 analyzes the content of conversation of the user and automatically starts a travel guide application. The user can have a fun conversation with the girlfriend while seeing travel information in Guam in the travel guide application.”), the conversation contents are conversation contents when the biological information is measured (see [0050]; Nakata: “a smartphone (high-performance mobile phone), a wearable device (indicating a computer device for the purpose of being worn on a body of a user), or the like and is a device capable of acquiring a status of the user of the information processing device 100, searching content matching the status of the user, and executing the content.”).

Regarding Claim 7, Nakata teaches all the limitations of claim 3 above, Nakata further teaches wherein the processor outputs the operation instruction to a device according to conversation contents of the user (see [0263]; Nakata: “the information processing device 100 analyzes the content of conversation of the user and automatically starts a travel guide application. The user can have a fun conversation with the girlfriend while seeing travel information in Guam in the travel guide application.”), the conversation contents are conversation contents when the biological information is measured (see [0050]; Nakata: “a smartphone (high-performance mobile phone), a wearable device (indicating a computer device for the purpose of being worn on a body of a user), or the like and is a device capable of acquiring a status of the user of the information processing device 100, searching content matching the status of the user, and executing the content.”).

Regarding Claim 8, Nakata teaches all the limitations of claim 4 above, Nakata further teaches wherein the processor outputs the operation instruction to a device according to conversation contents of the user (see [0263]; Nakata: “the information processing device 100 analyzes the content of conversation of the user and automatically starts a travel guide application. The user can have a fun conversation with the girlfriend while seeing travel information in Guam in the travel guide application.”), the conversation contents are conversation contents when the biological information is measured (see [0050]; Nakata: “a smartphone (high-performance mobile phone), a wearable device (indicating a computer device for the purpose of being worn on a body of a user), or the like and is a device capable of acquiring a status of the user of the information processing device 100, searching content matching the status of the user, and executing the content.”).

Regarding Claim 9, Nakata teaches all the limitations of claim 1 above, Nakata further teaches wherein the processor outputs the operation instruction to a device according to work contents of the user (see [0256]; Nakata: “Although the user arrives at a nearest station, it seems that a train on which the user always rides is not operated due to an injury accident. Then, the information processing device 100 automatically starts a route navigation application. The user can search a detour route to go to work by seeing the route navigation application.”), the work contents are work contents when the biological information is measured (see [0050]; Nakata: “a smartphone (high-performance mobile phone), a wearable device (indicating a computer device for the purpose of being worn on a body of a user), or the like and is a device capable of acquiring a status of the user of the information processing device 100, searching content matching the status of the user, and executing the content.”).

Regarding Claim 10, Nakata teaches all the limitations of claim 2 above, Nakata further teaches wherein the processor outputs the operation instruction to a device according to work contents of the user (see [0256]; Nakata: “Although the user arrives at a nearest station, it seems that a train on which the user always rides is not operated due to an injury accident. Then, the information processing device 100 automatically starts a route navigation application. The user can search a detour route to go to work by seeing the route navigation application.”), the work contents are work contents when the biological information is measured (see [0050]; Nakata: “a smartphone (high-performance mobile phone), a wearable device (indicating a computer device for the purpose of being worn on a body of a user), or the like and is a device capable of acquiring a status of the user of the information processing device 100, searching content matching the status of the user, and executing the content.”).

Regarding Claim 11, Nakata teaches all the limitations of claim 3 above, Nakata further teaches wherein the processor outputs the operation instruction to a device according to work contents of the user (see [0256]; Nakata: “Although the user arrives at a nearest station, it seems that a train on which the user always rides is not operated due to an injury accident. Then, the information processing device 100 automatically starts a route navigation application. The user can search a detour route to go to work by seeing the route navigation application.”), the work contents are work contents when the biological information is measured(see [0050]; Nakata: “a smartphone (high-performance mobile phone), a wearable device (indicating a computer device for the purpose of being worn on a body of a user), or the like and is a device capable of acquiring a status of the user of the information processing device 100, searching content matching the status of the user, and executing the content.”).

Regarding Claim 12, Nakata teaches all the limitations of claim 4 above, Nakata further teaches wherein the processor outputs the operation instruction to a device according to work contents of the user (see [0256]; Nakata: “Although the user arrives at a nearest station, it seems that a train on which the user always rides is not operated due to an injury accident. Then, the information processing device 100 automatically starts a route navigation application. The user can search a detour route to go to work by seeing the route navigation application.”), the work contents are work contents when the biological information is measured (see [0050]; Nakata: “a smartphone (high-performance mobile phone), a wearable device (indicating a computer device for the purpose of being worn on a body of a user), or the like and is a device capable of acquiring a status of the user of the information processing device 100, searching content matching the status of the user, and executing the content.”).

Regarding Claim 13, Nakata teaches all the limitations of claim 1 above, Nakata further teaches wherein the state of the user is emotion of the user (see [0197]; Nakata: “an opportunity to cause the content starting unit 150 to automatically start content is a case where the user performs specified behavior, a case based on a habit of the user, a case based on an emotion of the user, a case based on time, a case based on a position of the user, or the like.” See [0200]; Nakata: “Examples of the case based on an emotion of the user can be, for example, cases where the user is in a state of tension, is sad, and is angry.”), and wherein the processor outputs the operation instruction to a device according to the emotion of the user (see [0050]; Nakata: “a smartphone (high-performance mobile phone), a wearable device (indicating a computer device for the purpose of being worn on a body of a user), or the like and is a device capable of acquiring a status of the user of the information processing device 100, searching content matching the status of the user, and executing the content.”).

Regarding Claim 14, Nakata teaches all the limitations of claim 2 above, Nakata further teaches wherein the state of the user is emotion of the user (see [0197]; Nakata: “an opportunity to cause the content starting unit 150 to automatically start content is a case where the user performs specified behavior, a case based on a habit of the user, a case based on an emotion of the user, a case based on time, a case based on a position of the user, or the like.” See [0200]; Nakata: “Examples of the case based on an emotion of the user can be, for example, cases where the user is in a state of tension, is sad, and is angry.”), and wherein the processor outputs the operation instruction to a device according to the emotion of the user (see [0050]; Nakata: “a smartphone (high-performance mobile phone), a wearable device (indicating a computer device for the purpose of being worn on a body of a user), or the like and is a device capable of acquiring a status of the user of the information processing device 100, searching content matching the status of the user, and executing the content.”).

Regarding Claim 15, Nakata teaches all the limitations of claim 3 above, Nakata further teaches wherein the state of the user is emotion of the user (see [0197]; Nakata: “an opportunity to cause the content starting unit 150 to automatically start content is a case where the user performs specified behavior, a case based on a habit of the user, a case based on an emotion of the user, a case based on time, a case based on a position of the user, or the like.” See [0200]; Nakata: “Examples of the case based on an emotion of the user can be, for example, cases where the user is in a state of tension, is sad, and is angry.”), and wherein the processor outputs the operation instruction to a device according to the emotion of the user (see [0050]; Nakata: “a smartphone (high-performance mobile phone), a wearable device (indicating a computer device for the purpose of being worn on a body of a user), or the like and is a device capable of acquiring a status of the user of the information processing device 100, searching content matching the status of the user, and executing the content.”).

Regarding Claim 19, Nakata teaches all the limitations of claim 1 above, Nakata further teaches wherein the processor outputs the operation instruction to a device corresponding to a conversation partner of the user (see [0263]; Nakata: “After the user sees a movie with the girlfriend, the user enters a café and talks about travelling to Guam during summer vacation. Then, the information processing device 100 analyzes the content of conversation of the user and automatically starts a travel guide application. The user can have a fun conversation with the girlfriend while seeing travel information in Guam in the travel guide application”).

Regarding Claim 20, Nakata teaches a non-transitory computer readable medium storing a program causing a computer to: 
receive biological information of a user (see [0053]; Nakata: “various sensing devices can also function as the input device 110.” See [0054]; Nakata: “the sensing devices may further include a sensor for detecting biological information on the user, such as a pulse, perspiration, a brain wave, a sense of touch, a sense of smell, and a sense of taste.”), and 
output, to a device which implements means for coping with a state of the user recognized from the biological information, an operation instruction for implementing the means (see [0066]; Nakata: “The content execution unit 160 presents a user interface (UI), audio, an image, or the like generated as a result of the content starting unit 150 starting the content to the user via the output device 170.” See [0166]; Nakata: “By outputting the user interfaces shown in FIGS. 13 to 15, the information processing device 100 can cause the user to set a condition of determining whether to select a plurality of pieces of content to the content selection unit 130 in advance.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata in view of Arar et al. (US20200007411A1 -hereinafter Arar).
Regarding Claim 16, Nakata teaches all the limitations of claim 1 above, Nakata further teaches wherein the processor outputs the operation instruction to a device according to a relationship between a position of the user and (see [0197]; Nakata: “an opportunity to cause the content starting unit 150 to automatically start content is a case where the user performs specified behavior, a case based on a habit of the user, a case based on an emotion of the user, a case based on time, a case based on a position of the user, or the like.” See [0106]; Nakata: “The information processing device 100 can cause the user to set a selection condition to the content selection unit 130 in advance by outputting the user interfaces”. See [0058]; Nakata: “The user status analysis unit 120 recognizes, for example, a position of the user by determining the position with the use of values of latitude and longitude measured on the basis of GPS, iBeacon, or the like or a position measurement technology of, for example, whether or not the user approaches a predetermined place.”).
However, Nakata does not explicitly teach …a relationship between a position of the user and a position of the device.
Arar from the same or similar field of endeavor teaches: …a relationship between a position of the user and a position of the device (see [0042]; Arar: “a user device 400 may exchange data with one or more sensor units 130 of the environment 40 (e.g., beacons, Wi-Fi sensors, etc.) to triangulate a current location/position of a user 30 of the user device 400 in the environment 40. For example, if an environment is a school and multiple beacons are arranged around a classroom, a user device 400 may communicate with a beacon closest in proximity to the user device 400 to determine a current location/position of a user 30 of the user device 400 within the classroom.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakata to include Arar’s features of a relationship between a position of the user and a position of the device. Doing so would detecting presence of a user device in a given environment, performing an assessment of a user of the user device, context and usage, assigning a role to the user device based on the assessment, and modifying user interface behavior of the user device based on a policy corresponding to the role assigned. (Arar, [0003])

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata in view of Kuriyama (US 20220046401 A1 -hereinafter Kuriyama).
Regarding Claim 17, Nakata teaches all the limitations of claim 16 above; however, Nakata does not explicitly teach wherein the processor outputs the operation instruction to a device which implements the means and is installed at a position closest to the position of the user.
Kuriyama from the same or similar field of endeavor teaches wherein the processor outputs the operation instruction to a device which implements the means and is installed at a position closest to the position of the user (see [0041]; Kuriyama: “the value of the nearby device information becomes the beacon ID of the beacon transmission device 6 in a position closest to the target user at the current time, in the beacon transmission devices 6 installed on the floors on which the target user stays”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakata to include Kuriyama’s features of the processor outputs the operation instruction to a device which implements the means and is installed at a position closest to the position of the user. Doing so would enable information relevant to a long period ground motion to be accurately conveyed to a person staying on each floor of a building. (Kuriyama, [0005])

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata in view of Shikii et al. (US20170102783A1 -hereinafter Shikii).
Regarding Claim 18, Nakata teaches all the limitations of claim 1 above; however, Nakata does not explicitly teach wherein the processor outputs the operation instruction to a device having a greatest effect on the state of the user.
Shikii from the same or similar field of endeavor teaches wherein the processor outputs the operation instruction to a device having a greatest effect on the state of the user (see [0137]; Shikii: “the information display apparatus 3 may estimate a feeling of a customer of a taxi or a passenger that he/she wants to go to a toilet. If estimating such a feeling, the information display apparatus 3 may display a closest toilet on the navigation apparatus 46.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nakata to include Shikii’s features of the processor outputs the operation instruction to a device having a greatest effect on the state of the user. Doing so would control an information display apparatus that displays an estimated feeling more appropriately. (Shikii, [0028])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miki (US20190373242A1) discloses an information processing apparatus to realize communication between users via a network in a more favorable manner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117